—Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered June 19, 2002, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to now complain that his sentence was excessive (see People v Brown, 287 AD2d 464 [2001]; People v Kazepis, 101 AD2d 816 [1984]). In any event, the defendant’s sentence was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Defense counsel’s ability to limit his client’s conviction to attempted criminal sale of a controlled substance in the third degree in full satisfaction of the indictment and to limit the sentence to 4 to 8 years imprisonment refutes the defendant’s claim that he was denied meaningful representation (see People v Ford, 86 NY2d 397, 404 [1995]). Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.